Citation Nr: 0831608	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, F.S., and C.S.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to April 1946.  
He was awarded the Purple Heart Medal.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

In June 2008, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 

The record also reflects that the veteran's representative 
advised VA, in a statement dated in May 2006, that the 
veteran wanted to withdraw his appeal for an increased rating 
for a shell fragment wound of the right scapula.  As such, 
this issue is not for consideration in this decision.  
However, the other issue on appeal continues as is reflected 
on the title page.


FINDINGS OF FACT

1.  The veteran is service-connected for the following:  
residuals of shell fragment wound, right thigh with loss of 
tissue, rated as 30 percent disabling; residuals of shell 
fragment wound, left thigh with loss of tissue, rated as 30 
percent disabling; residuals of shell fragment wound, right 
scapula, rated as 20 percent disabling; chronic 
conjunctivitis and blepharitis, rated as 10 percent 
disabling; residuals of shell fragment wound, right lower leg 
with retained shrapnel in posterior soft tissues, rated as 10 
percent disabling; tender scar, right lower leg (residuals of 
shell fragment wound), rated as 10 percent disabling; tender 
scar, right scapula (residuals of shell fragment wound), 
rated as 10 percent disabling; tender scar, right thigh 
(residuals of shell fragment wound), rated as 10 percent 
disabling; tender scar, left thigh (residuals of shell 
fragment wound), rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral sensorineural 
hearing loss, rated as noncompensable; with a combined 
evaluation of 90 percent from May 3, 2006.


2.  There has been no demonstration by the probative, 
competent clinical evidence of record that, at any time 
during the rating period on appeal, the veteran's service-
connected disabilities precluded him from maintaining 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A.  
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.17, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In the present case, VA issued a notice letters to the 
veteran dated in June 2005 and March 2006.  These letters 
informed the veteran of what evidence was required to 
substantiate his claim for TDIU and of his and VA's 
respective duties for obtaining evidence.  The March 2006 
letter also informed the veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the TDIU claim was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  After the notice was provided, the case 
was readjudicated and a Supplemental Statement of the Case 
was provided to the veteran in November 2007.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Board videoconference hearing.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The veteran contends that his service-connected disabilities 
render him unemployable, thus warranting a TDIU.  The record 
reflects that the veteran's TDIU claim was inferred by the RO 
based on the evidence of record.  See Rating decision, dated 
in June 2005 (noting the veteran's combined disability 
evaluation met the schedular requirements for a TDIU as of 
February 27, 2003 and that a decision on this claim would be 
deferred pending further development).  For the reasons that 
follow, the Board concludes that TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet 
the requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the veteran is service-connected for residuals 
of shell fragment wound, right thigh with loss of tissue, 
rated as 30 percent disabling; residuals of shell fragment 
wound, left thigh with loss of tissue, rated as 30 percent 
disabling; residuals of shell fragment wound, right scapula, 
rated as 20 percent disabling; chronic conjunctivitis and 
blepharitis, rated as 10 percent disabling; residuals of 
shell fragment wound, right lower leg with retained shrapnel 
in posterior soft tissues, rated as 10 percent disabling; 
tender scar, right lower leg (residuals of shell fragment 
wound), rated as 10 percent disabling; tender scar, right 
scapula (residuals of shell fragment wound), rated as 10 
percent disabling; tender scar, right thigh (residuals of 
shell fragment wound), rated as 10 percent disabling; tender 
scar, left thigh (residuals of shell fragment wound), rated 
as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; and bilateral sensorineural hearing loss, rated as 
noncompensable.  From May 3, 2006, the veteran's combined 
evaluation is 90 percent.  38 C.F.R. § 4.25 (2007).  Thus, 
the record indicates that the veteran meets the schedular 
criteria listed in 4.16(a).  

However, for the veteran to prevail on his claim for TDIU, 
the record must reflect that he is precluded from engaging in 
substantially gainful employment consistent with his 
education and occupational experience.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, 4 Vet. App. 361, 363 (1993).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R.  
§§ 3.341, 4.16, 4.19.

In this case, the Board finds that the veteran's service-
connected disabilities have not been shown to preclude 
employment consistent with his education and occupational 
experience.  In a VA Form 21-8940, application for increased 
compensation based on unemployability, received in June 2005, 
the veteran reported occupational experience in the field of 
public relations.  The veteran reported he had completed four 
years of college with a bachelor's degree in agricultural 
science.  He reported that he had become too disabled to work 
in 1985.  The veteran further indicated that he did not leave 
his last job because of disability.  See Report of VA eye 
examination, conducted in June 2006 (indicating that the 
veteran retired due to eligibility by age or duration of 
work); see also Report of VA PTSD examination, dated in June 
2006 (noting that the veteran's work history over the years 
has been consistent and effective until he retired in 1985).  
However, the veteran testified that he retired because he had 
enough years to do so and because of his age and the work was 
getting more difficult for him.  (See June 2008 Board 
videoconference hearing transcript "Tr." at 4-5.)

The record reflects that the veteran's service-connected 
blepharitis/chronic conjunctivitis have no significant effect 
on general occupation.  See Report of VA eye examination, 
dated in August 2005.  The veteran stated that he has had no 
problems with the blepharitis other than glare when driving 
at night.  The veteran further reported no limitation of 
vocation or cognition.  The report of the June 2006 VA eye 
examination also reflects that the veteran's chronic 
blepharitis/conjunctivitis has no significant general 
occupational effects.  Additionally, the June 2006 report 
reflects that these service-connected eye disabilities have 
no effect on his usual daily activities.  

The report of a VA audio examination report, dated in June 
2006, reveals that the veteran's bilateral sensorineural 
hearing loss was normal to moderately severe.  It was also 
noted that the veteran's tinnitus was recurrent, but not 
constant.  The VA examiner did not opine as the effects these 
service-connected disabilities have on the veteran's ability 
to secure or follow a substantially gainful occupation.

The record also does not reflect that the veteran's service-
connected scars (of the right thigh, left thigh, right lower 
leg, and right scapula) have resulted in limitation of motion 
or loss of function.  All scars were noted upon examination 
to be painful and adherent, except the right lower leg scar 
was described as nonadherent.  The August 2005 VA examination 
report reflects a statement by the veteran that his scars are 
the same now as one year ago.  

Additionally, the clinical evidence of record does not show 
that the veteran's service-connected muscle group 
disabilities (of the right thigh, left thigh, right lower 
leg, and right scapula) have resulted in functional 
impairment to the degree to preclude employability, including 
of a sedentary nature.  A report of VA physical examination 
in August 2005 noted that muscle function was normal in terms 
of comfort endurance, and strength sufficient to perform 
activities of daily living.  The Board acknowledges that the 
examiner noted that the veteran has a standing limitation of 
15-30 minutes and was able to walk a 1/4 of a mile or less.  
Despite these standing and walking limitations, the August 
2005 VA examiner also opined that it would appear, based on 
historical terms and review of the claims file, that "there 
is no increase in debility in this veteran who drives, walks 
and seems safe for ADL's [activities of daily living] at this 
point."  The VA examiner stated that moderately elderly age 
and mild cognitive decline limitation seem to be present 
factors for employability.  The VA examiner also noted that 
the medications reviewed would not have any vocational 
impairment.  

The reports of the August 2005 VA examinations (joints, 
muscles, and scars) further reflect that the primary VA 
examiner noted that the veteran feeds the birds, watches a 
lot of television, mows the lawn with a riding mower, cooks 
pancakes, helps with shopping chores, drives, does some 
cleaning, and works in his garden.  This VA examiner also 
noted that it appeared that the veteran had an awareness of 
his 4 scars and 4 muscle injuries, but such did not appear to 
be asymmetrically affecting his overall performance and 
function.  

The Board acknowledges a private medical record from J.K.P., 
M.D., dated in April 2007.  Dr. J.K.P. opined that the 
veteran "is essentially unemployable both due to his 
physical disabilities as well as his cardiac disabilities at 
this point in time."  
The Board notes that the record does not reflect that the 
veteran is service-connected for a cardiac disability, and, 
as such, this nonservice-connected disability is not for 
consideration.  

The Board notes that the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board finds the reports of the August 2005 VA 
examinations (eye, muscle, joint, and scar) and the June 2006 
VA eye examination report to be more probative than the April 
2007 private medical record.  Initially, the Board notes that 
the aforementioned VA examination reports indicated that the 
veteran's claims file was reviewed.  Thus, the history of the 
service-connected disabilities were considered in accordance 
with 38 C.F.R. §§ 4.1 and 4.2 (2007).  The April 2007 private 
medical record did not reflect that the veteran's claims file 
was reviewed.  The Board also finds the opinion provided by 
the April 2007 private physician to be too speculative as it 
was noted that the veteran was "essentially unemployable."  
(Emphasis added.)  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (noting that the use of terms such as "could," 
without supporting clinical data or other rationale, renders 
doctor's opinion too speculative to provide the degree of 
certainty required for medical opinion).  The Board finds 
that the use of such language does not indicate that the 
veteran is precluded from securing and maintaining 
substantially gainful employment.

Based on the foregoing, the Board finds that the veteran is 
not precluded from securing and maintaining substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disabilities.  The Board acknowledges the veteran's 
contention that he cannot work due to his service-connected 
disabilities, but the veteran's contention is at odds with 
the probative, competent medical evidence of record that 
shows that the veteran has no exceptional or unusual factor 
associated with his service-connected disabilities that 
render the regular schedular standards impracticable.  The 
Board places less weight or probative value on the veteran's 
statements concerning the symptoms from his service-connected 
disabilities than it does on the objective medical reports.  
Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical assessment, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The evidence does not reflect that the 
veteran currently possesses a recognized degree of medical 
knowledge that would render his opinions on medical 
assessment competent.  

Thus, to the extent that his service-connected disabilities 
cause occupational impairment, the Board finds that the 
veteran is appropriately compensated by the current combined 
evaluation of 90 percent.  The veteran's situation does not 
present such an exceptional or unusual disability picture as 
to warrant referral for consideration of a TDIU on an 
extraschedular basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


